Citation Nr: 0106040	
Decision Date: 02/28/01    Archive Date: 03/02/01

DOCKET NO.  99-18 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral varicose veins.

2.  Entitlement to special monthly compensation (SMC) at the 
housebound rate.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 1998 decision by the RO.  
The RO adjudicated five issues in that decision and, after 
receiving a notice of disagreement (NOD), furnished the 
veteran a statement of the case (SOC) addressing all five 
issues.  However, the veteran  thereafter filed a substantive 
appeal only as to the two issues listed above, on the title 
page of this preliminary order.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2000).  
Consequently, the Board's jurisdiction is limited to those 
two issues.  See 38 U.S.C.A. § 7108 (West 1991).

In an April 1996 decision, the Board referred to the RO the 
matter of the veteran's entitlement to SMC based on loss of 
use of his legs.  See 38 U.S.C.A. § 1114(l) (West Supp. 
2000); 38 C.F.R. § 3.350(b) (2000).  As it does not appear 
that any action has been taken on that matter, the matter is 
again referred to the RO.


REMAND

By a decision entered in September 1997, the RO declined to 
reopen a claim of service connection for varicose veins.  The 
RO notified the veteran of its decision in October 1997, and 
he responded in writing later that same month.  He asserted 
that he had not received a VA Form 4107 (notice of appellate 
rights) from the RO, but nevertheless indicated that he did 
not wish to initiate an appeal of the September 1997 
decision.  He stated, in part, "[D]on't bother to review my 
claim or send it to the B.V.A. . . ."  His representative 
submitted a new claim of service connection for varicose 
veins in November 1997, and the RO sent the veteran a VA Form 
4107 in January 1998, but no timely NOD with regard to the 
September 1997 decision was ever filed.  See 38 U.S.C.A. 
§ 7105(a), (b)(1) (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.302(a) (2000).  As a result, the September 1997 decision 
became final.  See 38 C.F.R. § 20.1103 (2000).


The RO has developed the veteran's present claim of service 
connection for varicose veins as though it were an original 
claim.  As noted above, however, the claim has been the 
subject of a prior final denial.  Consequently, the claim may 
now be addressed on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.156(a) (2000); Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996).  See also Ashford v. 
Brown, 10 Vet. App. 120 (1997) (reliance upon a new 
etiological theory is insufficient to transform a claim which 
has been previously denied into a separate and distinct, or 
new, claim exempt from the requirement that new and material 
evidence be submitted).  Because the RO has not yet addressed 
the question of whether new and material evidence has been 
submitted to reopen the claim, the Board will remand the 
matter to ensure the veteran full procedural due process of 
law.  Cf.  Bernard v. Brown, 4 Vet. App. 384 (1993).

On remand, the RO, in addition to re-adjudicating the claim 
to reopen, should also consider and apply the provisions of 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  This new law, which was signed 
by the President on November 9, 2000, applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  Inasmuch as the RO has not yet 
considered the claims on appeal in the context of the new 
law, and because the veteran has not had an opportunity to 
prosecute his claims in that context, a remand is required in 
order to avoid the possibility of prejudice.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:


1.  The RO must review the claims 
folders and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, is completed.

2.  After all required notification and 
development has been completed, the RO 
should take adjudicatory action on the 
claims here in question.  In so doing, 
the RO should specifically address the 
matter of whether new and material 
evidence has been received to reopen the 
claim of service connection for 
bilateral varicose veins since the time 
of the last final disallowance in 
September 1997.  If any benefit sought 
is denied, a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folders should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal. 

This appeal must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of this 
appeal.  38 C.F.R. § 20.1100(b) (2000).


